Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/31/2022 with respect to the 35 USC § 103 rejections of claims 1-6 have been fully considered but they are not persuasive. 
Regarding the argument from page 1 into page 2 regarding Ambati’s OCT, it is argued that the OCT of Ambati does not determine the shape of the retina. Examiner disagrees. For clarification with respect to Ambati’s OCT, it is argued that, as the OCT is imaging is disclosed to take cross section pictures of the retina in [0013]. From here, examiner argues that this would be considered a determination of the shape of the retina. However, Examiner does agree with the notion that this OCT imaging would not teach the new limitation added into claim 1. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-6 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim to recite “obviate distortions of peripheral images on the retina.” In response to Applicant’s amendment Examiner has added reference Farrer (US Pub No.: 2009/0175525).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ambati (US Pub No.: 2021/0030531) in view of Norrby (US Pub No.: 2011/0082542), Liao (US Pub No.: 2010/0211170) and Farrer (US Pub No.: 2009/0175525).
Regarding claim 1, Ambati discloses a method to design and manufacture an intraocular lens (disclosed in the abstract), comprising an optical part (optical lens part disclosed in [0020] and shown in figure 6A) and a haptics part (part 630A in figure 6A is disclosed as a haptic section in [0093]), in which the optical part comprises an anterior surface and a posterior surface (a posterior and anterior surface are shown in figure 6A on the rightmost figure therein), the anterior surface being the closest to the eyes cornea once implanted the lens in the eye, and the posterior surface being the closest to the eyes retina once implanted the lens in the eye (as the anterior surface in figure 6A is labeled as anterior, it is assumed that this would be facing the cornea. The posterior surface would then be facing the retina), that comprises the following steps: - to provide the haptics part (manufacturing of an IOL is disclosed in [0075]), - to provide the optical part (manufacturing of an IOL is disclosed in [0075]), and - to join the haptics part with the optical part (manufacturing of an IOL is disclosed in [0075] with details regarding an optic-haptic junction also disclosed in [0075]. As such, the haptics would be joined to the optics at this junction), wherein order to determine the refractive power D of the anterior surface of the optical part and the refractive power D' of the posterior surface of the optical part the following steps are performed: - a plurality of light rays are provided over the normal eye, both on the optical axis and forming different angles with respect to its optical axis (the use of optical coherence tomogoraphy to evaluate the eye is disclosed in [0011] wherein the data is used in a manufacturing an IOL), - for each light ray with its angle the axial length of the eye is measured, including the intersection point of the light ray with the eyes retina (in [0013], the retina would be imaged by the OCT), and the refractive power of the cornea (as the IOL being manufactured in [0011] would be using patient-specific measurement data, disclosed in [0007], and as the IOL is designed to have a refraction power based off of the measured values of the OCT in [0018]-[0019] to correct an eye, the OCT imaging would need to determine a refractive power of the cornea so that the manufactured IOL can correct it), - determination of the shape of the retina (the OCT would determine the shape of the retina as per [0013]) using a mathematical fit to an aspherical surface that contains the measured points, - calculation of the arc length S that goes from the intersection of the optical axis with the retina of the eye until the intersection of the light ray with the retina of the eye for each angle, as a function of the shape of the retina and the angle of the light ray (as the OCT would use light waves to take cross-section pictures of the retina, it stands to reason that the OCT here would be calculating an arc length of the retina of the eye), and  - fit of the refractive power D of the anterior surface of the optical part and the refractive power D' of the posterior surface of the optical part using the ray tracing optimization (use of ray tracing for optimization of an optical power of an IOL is disclosed in [0072]) in a model of pseudophakic eye (pseudophakic eye evaluation is disclosed in [0034]), to provide both an optical focus for the central vision on the optical axis as well as a length S for each field angle, so that they are like those in the normal eye ([0025] discloses a focusing of the eye to adjust between far and near objects to treat an eye. It stands to reason that this IOL of Ambati would then be used to adjust the eye such that the optical focus of the eye would be like that in a normal eye) 
However, Ambati does not disclose using a mathematical fit that can determine a shape of a retina.  However, Norrby teaches a determination of the shape of the retina using a mathematical fit to an aspherical surface that contains the measured points (a mathematical modeling of the eye is disclosed in the abstract, with an evaluation of a retina disclosed in [0017]. It also stands to reason that the mathematical modeling of the cornea in the abstract could be applied to the retina). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mathematical modeling of Norrby into the device of Ambati as the mathematical modeling method was a known alternative to the OCT interferometry of Ambati.  Additionally, incorporating a modeling like the one found in Norrby would allow for a calculation of aberrations on the corneal surface (in [0018]) that would improve the image formed on the retina of the eye (as per [0017])).
Additionally, Ambati in view of Norrby do not teach the optical powers of the anterior and posterior power of the IOLs described therein.  Instead, Liao teaches an instance in which the optical part comprises an anterior surface with negative refractive power and a posterior surface with positive refractive power (in [0201], Liao discloses an IOL with an anterior viewing element with a positive viewing power and a posterior portion with a negative viewing power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the refractive power of the IOL such that the posterior portion would be positive and the anterior portion would be negative as this would have been a design choice implemented by the manufacturer of the IOL based on routine skill and what was required by an eye of a patient). 
It then would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the refractive powers of Liao into the combination of Ambati and Norrby in order to use a known technique to a known device ready for improvement to yield predictable results. Additionally, the optical power ranges in [0201] for Liao are larger than the ranges of Ambati and Norrby as (being 0 to -25 diopters for the negative lens and anywhere less than 55 diopters for the positive lens) which allows for a wide range of optical powers to be provided by the IOL of Liao to then treat a wider range of optical deficiencies. As such, the device of Liao will add in an obvious improvement into the combination of Norrby and Ambati while yielding predictable results as Liao, Norrby, and Ambati are all in the same field of endeavor.  
From here, Ambati, Norrby, and Liao does not teach a specific optimization to obviate distortions of peripheral images on the retina.
Instead, Farrer (US Pub No.: 2009/0175525) does disclose a use of ray tracing to evaluate a distortion, as disclosed in [0060]. Farrer also discloses an evaluation of an eye and an intraocular lens in [0038]. As a generic evaluation of distortions via ray tracing is present here, Farrer is taken to broadly teach an evaluation of distortions on a peripheral image on the retina. Compensation for distortions is disclosed in [0051] and [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distortion evaluation with a correcting of distortions within an optical system as taught by Farrer into the combination of Ambati, Norrby, and Liao for the purpose of providing a more robust means to manufacture an intraocular lens as presented in Ambati while correcting images used in a modeling during said manufacturing process.  
Regarding claim 3, Ambati in view of Norrby, Laio, and Farrer teach a method to design and manufacture an intraocular lens according to claim 1,  and Ambati further discloses that the intraocular lens is manufactured by molding (Ambati discloses a molding to manufacture an IOL in [0077]).
Regarding claim 4, Ambati in view of Norrby, Laio, and Farrer teach a method to design and manufacture an intraocular lens according to claim 1, and Ambati further discloses that the intraocular lens is manufactured by machining (Ambati discloses a machining to manufacture an IOL in [0080]).
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ambati (US Pub No.: 2021/0030531) in view of Norrby (US Pub No.: 2011/0082542), Liao (US Pub No.: 2010/0211170), and Farrer (US Pub No.: 2009/0175525) in further view of Buhren (US Pub No.: 2016/0302660).
Regarding claim 2, Ambati, Norrby, Laio, and Farrer do not teach a calculation of a length S that is realized in an eye model.  Instead, Buhren teaches an instance in which the calculation of the length S for each field angle is realized in an eye model corresponding the average physiological eye as an approximation of the patient's eye (it stands to reason that the determination of the arc length of Ambati can then be implemented into the eye model of the abstract of Buhren. Said eye model would show a detailed topography of the eye, as disclosed in [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the eye model of Burhren into the devices of Ambati and Norrby as the model of Buhren would be generated based off of detected data points (data collection is used to generate an eye model as implied for [0015], these data points could come from the OCT of Ambati) to provide a means to visualize said data with respect to standard eye models (implied in [0020]-[0021], wherein use of standard models are claimed but specific parameters of said models are replaced with parameters taken from a patient’s eye). As a visualization of data would be beneficial, one with ordinary skill in the art at the time of filing would have found it obvious to incorporate the models of Buhren into Ambati and Norrby. 
Regarding claim 5, Ambati in view of Norrby, Liao, Farrer and Buhren teaches a method to design and manufacture an intraocular lens according to claim 2, and Ambati further discloses that the intraocular lens is manufactured by molding (Ambati discloses a molding to manufacture an IOL in [0077]).
Regarding claim 6, Ambati in view of Norrby, Liao, Farrer and Buhren teaches a method to design and manufacture an intraocular lens according to claim 2, and Ambati further discloses that the intraocular lens is manufactured by machining (Ambati discloses a machining to manufacture an IOL in [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lawu (US Pub No.: 2017/0196682) discloses a manufacturing of an IOL with cast molding in [0011], Bunau (US Pub No.: 2016/0345825) discloses a method for selecting an IOL involving ray tracing [0020]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774